 1   L. Paul Mankin (SBN 264038)
     Joseph Rocco (SBN 326862)
 2   The Law Office of L. Paul Mankin
 3   4655 Cass Street, Suite 410
     San Diego, CA 92109
 4
     pmankin@paulmankin.com
 5   jrocco@paulmankin.com
 6
     Tel: 800-219-3577
     Fax: 323-207-3885
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
11
12   DENISE ALLEN,                             ) Case No. 1:19-CV-01720-LJO-JLT
                                               )
13   Plaintiff,
                                               )
14           vs.                               ) JOINT STIPULATION AND;
15                                             ) ORDER CLOSING THE ACTION
     ONE MAIN FINANCIAL, and DOES 1            )
16   through 10, inclusive,                    )
17                                             )
     Defendant.
                                               )
18
                                               )
19                                             )
20
                                               )
                                               )
21                                             )
22
23           The parties to this action, acting through counsel, and pursuant to Federal
24   Rule of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a
25
     negotiated settlement executed by them, to the Dismissal With Prejudice of this
26
27   action, including all claims stated herein against all parties, with each party to
28
     bear its own attorney's fees and costs.

                   JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL
                                            -1-
 1   Dated: March 26th, 2020
 2                                      By: /s/L. Paul Mankin
 3
                                          L. Paul Mankin
 4
                                          The Law Office of L. Paul Mankin
 5                                        Attorney for Plaintiff
 6
     Dated: March 26th, 2020
 7
 8
                                        By: /s/Jordan Yu
 9
10                                        Jordan Yu
                                          Yu | Mohandesi LLP
11                                        Attorney for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                 JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL
                                          -2-
 1   Filed electronically on this 26th day of March 2020, with:
 2   United States District Court CM/ECF system
 3
     Notification sent electronically via the Court’s ECF system to:
 4
 5   Honorable Jennifer L. Thurston
 6
     United States District Court
     Eastern District of California
 7
 8   Jordan S. Yu, Esq,
     Yu | Mohandesi LLP
 9   633 W. 5th St., Ste. 2800
10   Los Angles, CA 90071
11
     This 26th Day of March 2020
12
13
     /s/L. Paul Mankin
     L. Paul Mankin
14
15   //
     //
16   //
17   //
     //
18
     //
19   //
20   //
     //
21   //
22   //
     //
23
     //
24   //
25   //
     //
26   //
27   //
     //
28
     //


                  JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL
                                           -3-
 1           The parties have settled their case and have stipulated to the action being dismissed with
 2   prejudice and with each side to bear their own fees and costs. (Doc. 9) The Federal Rules of
 3   Civil Procedure Rule 41 makes such stipulations effective immediately with further order.
 4   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court
 5   is DIRECTED to assign a district judge for the purpose of closing this case and then to close
 6
     this action.
 7
 8   IT IS SO ORDERED.
 9
         Dated:     March 26, 2020                             /s/ Jennifer L. Thurston
10                                                     UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                     JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL
                                              -4-
